DETAILED ACTION
Claims 11-25 are pending in this application and claims 1-10 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation of U.S. Application No. 14/911,368 filed February 10, 2016, which is National Stage entry of International Application No. PCT/KR2014/007626 filed on August 18, 2014, which claims priority to US Provisional Application No. 61/867,065, filed on August 17, 2013,
Drawings
The applicant’s drawings submitted on 08/11/2020 and 08/25/2020 are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/11/2020, 01/15/2021, 01/15/2021 and 09/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 18-19 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 line 9 recites “wherein the power control of the SRS regardless of the specific UL subframe” which was not described in the specification. Similar issue exists for claim 18 and 23. Since dependent claims 14, 19 and 24 depends on own corresponding claims 13, 18 or 23, which also rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 11-12, 16-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2014/0119321 A1).
Regarding claim 11, Wang teaches a method of transmitting a sounding reference signal (SRS) to a base station by a user equipment (UE), the method comprising: 
receiving information on a physical uplink shared channel (PUSCH) power control including PUSCH power control parameter related to a SRS resource (base station transmit the DCI to user equipment 503 on COMP transmission mode with parameter configuration information include power control information see Wang: ¶[0063]; ¶[0010]; Fig.5); 
receiving configuration information for transmitting SRS related to a SRS resource set including the SRS resource (receiving the parameter configuration information for transmitting SRS see Wang: Fig.5 step 501; ¶0056-0057]); 
receiving downlink control information (DCI) triggering the SRS (receiving the DCI to trigger the transmission of SRS see Wang: ¶[0054]; Fig.5); and 
transmitting the SRS triggered related the DCI and SRS power control parameter related to the SRS resource set (step 506: transmitting, by the user equipment, an aperiodic SRS by using the parameter configuration information see ¶[0080]; Fig.5), 
wherein the SRS power control parameter is determined based on the PUSCH power control parameter indicated by the DCI (in the non-CoMP transmission mode, the power control information is fast power control information identical to the PUSCH; while 
Regarding claim 12, Wang taught the method of claim 11 as described hereinabove. Wang further teaches the DCI includes a field for the SRS resource among one or more SRS resources (DCI bit indicative of resource allocation see Wang: Fig.6; ¶[0063]).  
Regarding claim 16, claim 16 is rejected for the same reason as claim 11 as described hereinabove. Claim 16 recites a user equipment (UE see Wang: Figs.1-2) that perform the same functionalities as method of claim 11 as set forth hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 12 as described hereinabove. 
Regarding claim 21, Wang teaches a method of receiving a sounding reference signal (SRS) from a user equipment (UE) by a base station (BS), the method comprising: 
transmitting information on a physical uplink shared channel (PUSCH) power control including PUSCH power control parameter related to a SRS resource (base station transmit the DCI to user equipment 503 on COMP transmission mode with parameter configuration information include power control information see Wang: ¶[0063]; ¶[0010]; Fig.5); 
transmitting configuration information for transmitting SRS related to a SRS resource set including the SRS resource (transmitting the parameter configuration information for transmitting SRS see Wang: Fig.5 step 501; ¶0056-0057]);; 

receiving the SRS triggered related the DCI and SRS power control parameter related to the SRS resource set (step 506: transmitting, by the user equipment, an aperiodic SRS by using the parameter configuration information see ¶[0080]; Fig.5), 
wherein the SRS power control parameter is determined based on the PUSCH power control parameter indicated by the DCI (in the non-CoMP transmission mode, the power control information is fast power control information identical to the PUSCH; while in the CoMP transmission mode, the above generated DCI contains fast power control information specifically designed for SRSs see Wang: ¶[0069]).
Regarding claim 22, claim 22 is rejected for the same reason as claim 12 as described hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 13-14, 18-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0119321 A1) in view of Ouchi et al. (US 2014/0226551 A1).
Regarding claim 13, Wang taught the method of claim 11 as set forth hereinabove. Wang does not explicitly comprising: receiving information on one or more uplink (UL) subframe sets from the base station, wherein the SRS is transmitted through a specific UL subframe based on the DCI, wherein the DCI includes information on a specific UL subframe set, which is predefined for transmitting the SRS, among the one or more UL subframe sets; wherein the specific UL subframe is the closest subframe for uplink signal after a downlink (DL) subframe time point at which the DCI is received, and belongs to the specific UL subframe set, and wherein the power control of the SRS is regardless of the specific UL subframe.
However, Ouchi teaches receiving information on one or more uplink (UL) subframe sets from the base station (receiving first/second/third measurement target from the  base station see Fig.4 step 405; ¶[0121]), 
wherein the SRS is transmitted through a specific UL subframe based on the DCI (A-SRS is transmit based on DCI format and measurement target configuration and timing at which the base station 101 and terminal 102 communicate see Ouchi: ¶[0258]; ¶[0263-0264]), 
wherein the DCI includes information on a specific UL subframe set, which is predefined for transmitting the SRS, among the one or more UL subframe sets (DCI format specific of the SRS request “an SRS request included in DCI Format 4 is 
wherein the specific UL subframe is the closest subframe for uplink signal after a downlink (DL) subframe time point at which the DCI is received, and belongs to the specific UL subframe set (specific timing transmission based on timing at DCI format   “the terminal apparatus 102 can determine a timing at which transmission using the uplink 106 or the uplink 108 is performed at a timing at which a DCI format (for example, an uplink grant) has been detected in accordance with whether a control channel region in which the uplink grant has been detected is the first control channel region or the second control channel region” see Ouchi: ¶[0263-0264]), and 
wherein the power control of the SRS is regardless of the specific UL subframe (power control of A-SRS based according to the control signal indication and DCI format see Ouchi: abstract; ¶[0263-0264]) in order to perform type of control between base station and the terminal (see Ouchi: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wang to include (or to use, etc.) the receiving information on one or more uplink (UL) subframe sets from the base station, wherein the SRS is transmitted through a specific UL subframe based on the DCI, wherein the DCI includes information on a specific UL subframe set, which is predefined for transmitting the SRS, among the one or more UL subframe sets; wherein 
Regarding claim 14, the modified Ouchi taught the method of claim 13 as described hereinabove. Ouchi further comprising:3USActive\115283876\V-1Application No.: TBADocket No.: 8737.01419.US21 wherein the specific UL subframe is a UL subframe on UL-DL configuration configured with reference UL HARQ (hybrid automatic repeat request) timeline (DCI format include the HARQ process number information “Alternatively, when modulation and coding scheme (MCS) information, HARQ process number information, and NDI (new data indicator) information included in the DCI format are each certain information” see Ouchi: ¶[0403]; ¶0427]).
Regarding claim 18, claim 18 is rejected for the same reason as claim 13 as described hereinabove. 
Regarding claim 19, claim 19 is rejected for the same reason as claim 14 as described hereinabove. 
Regarding claim 23, claim 23 is rejected for the same reason as claim 13 as described hereinabove. 
Regarding claim 24, claim 24 is rejected for the same reason as claim 14 as described hereinabove. 

Claims 15, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0119321 A1) in view of GAAL et al. (US 2014/0341051 A1).
Regarding claim 15, Wang taught the method of claim 11 as described hereinabove. Wang does not explicitly teaches the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode. 
However, Gaal teaches the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode (channel state information (CSI) measurement and reporting for enhanced interference management for traffic adaptation (eIMTA) in long term evolution (LTE) see Gaal: ¶[0032]; ¶[0072]) in order to enhance interference management for traffic adapation (see Gaal: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wang to include (or to use, etc.) the DCI is applied when the UE supports eIMTA (enhanced interference management and traffic adaptation) mode as taught by Gaal in order to enhance interference management for traffic adapation (see Gaal: ¶[0003]).
Regarding claim 20, claim 20 is rejected for the same reason as claim 15 as described hereinabove. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 15 as described hereinabove. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


December 4, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478